DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 11-20 in the reply filed on May 11, 2021 is acknowledged. Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 10, 2019, August 14, 2019 and May 11, 2020 are being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of US 10,261,013 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,261,013 B2 anticipate the respective claims of the instant application. 
The claims of US 10,261,013 B2 are verbatim identical to the corresponding claims of the instant application except that claim 11 of US 10,261,013 B2 recites “a capillary tube” instead of “a microfluidic device”. However, given that a capillary tube is a type of a microfluidic device, the claims of US 10,261,013 B2 anticipate the respective claims of the instant application.   
Allowable Subject Matter
Claims 11-20 would be allowable if the double patenting rejection set forth above is overcome by filing a proper terminal disclaimer. 

Bornhop (US 2012/0019834 A1) discloses an interferometric detection system comprising (see Fig. 9):
a) a microfluidic channel (see [0036]-[0037]) having a longitudinal direction (length of the channel) and a transverse direction (width of the channel) (see Figs. 3 and 9), and wherein the channel is configured for reception of two or more liquid samples by having at least two inlets (“A out” and “B out”) positioned at opposing locations of the channel, and at least one outlet (“A in” and “B in”) positioned at a point between the at least two inlets, thereby defining a right side (side of “B out”) of the channel on one side of the at least one outlet and a left side (side of “A out”) of the channel on another side of the at least one outlet; 
(b) a light source (see Fig. 2) for generating a light beam, wherein the light beam is elongated in the longitudinal direction of the channel, such that, during operation, scattered light is generated through reflective and refractive interaction of the light beam with a channel interface and the two or more samples, the scattered light comprising interference fringe patterns elongated in at least one direction (see [0059]), wherein the interference fringe patterns shift in response to changes in the refractive index of the two or more samples (see [0006]); and 
(c) a photodetector for simultaneously receiving the scattered light and generating a plurality of intensity signals (see [0006]). 
While Bornhop discloses that the light source generates a light beam having an elongated length of 4 mm (see [0067] and Fig. 9 illustrating detection region), the elongated length is not long enough to be incident on both sides of the at least one outlet as recited in claim 11. Based on the disclosure of Bornhop, there is no motivation to modify the Bornhop device to arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797